DETAILED ACTION
This Action is in response to Applicant’s response filed on 05/07/2021.  
Claim 9 has been cancelled.
New claims 17-19 have been added.
Claims 1-8 and 10-19 are now pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues that Endoh makes no reference to updating a model based on an error between the training image and the model image.
	The Examiner respectfully disagrees.  Figure 11 describes an object detection flow, focusing on an input image.  The second generation section outputs an input image to the first identification section in the first processing. The first identification section sets an input mask in the input image by which the entire region becomes a target region from which an object is to be detected. The first identification section inputs the input image and the input mask to each of predictors to  the learned model to generate a predicted image, a predicted mask, and an object position of each predictor. The first identification section outputs the input image and the input mask to the second identification section together with the predicted image, the predicted mask, and the object position of each of the predictors.  The second identification section compares the input image with each predicted image in the existing region represented by the corresponding predicted mask and sets, as the detection candidate, a predicted image whose error is equal to or less than the preset threshold value.  The second identification the second generation section updates the input mask by excluding the existing region of the object, which is the detection result, from the effective region. The second generation section outputs the updated input mask and the input image to the first identification section for prediction and detection of the next object.  (see paragraphs 67-68 and figure 11)
As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endoh (US 2020/0134313 A1).

Consider claims 14-16, Endoh discloses a learning apparatus comprising: 
a training image acquiring section that acquires a training image; (figure 13; input image)
a training image masking section that masks a portion of the training image; (paragraph 44; In the training data, an image (cut-out image) and a mask of a part of an object are associated with an image (entire image) and a mask of the entire object. The mask represents an existing region of the part of the object or the entire object in the image data.)
a predictive model that receives the masked training image and output a model image obtained by predicting the training image; and (see at least paragraph 55;  When the first identification section 133 receives the prediction instruction from the second generation section 135, the first identification section 133 inputs the input image and the input mask to each predictor to generate predicted images, predicted masks, and object positions as prediction results.)
a model updating section that updates the predictive model based on an error between the training image and the model image. (Figure 11 describes an object detection flow, focusing on an input image.  The second generation section outputs an input image to the first identification section in the first processing. The first identification section sets an input mask in the input image by which the entire region becomes a target region from which an object is to be detected. The first identification section inputs the input image and the input mask to each of predictors to  the learned model to generate a predicted image, a predicted mask, and an object position of each predictor. The first identification section outputs the input image and the input mask to the second identification section together with the predicted image, the predicted mask, and the object position of each of the predictors.  The second identification section compares the input image with each predicted image in the existing region represented by the corresponding predicted mask and sets, as the detection candidate, a predicted image whose error is equal to or less than the preset threshold value.  The second identification section determines whether or not the detection candidate exists.   When the detection candidate exists, the second identification section outputs the detection candidate as a detection result. the second identification section also outputs the identified existing region of the detection candidate to the second generation section together with the input mask. When the second generation section receives the existing region of the object, which is the detection result, and the input mask from the second identification section, the second generation section updates the input mask by excluding the existing region of the object, which is the detection result, from the effective region. The second generation section outputs the updated input mask and the input image to the first identification section for prediction and detection of the next object.  (see paragraphs 67-68 and figure 11)





Allowable Subject Matter
Claims 1-8, 10-13 and 17-20 allowed.  Endoh fails to specifically disclose 
    PNG
    media_image1.png
    300
    593
    media_image1.png
    Greyscale


Relevant Prior Art Directed to State of Art
Yamada (US 2018/0285698 A1) is relevant prior art not applied in the rejection(s) above.  Yamada discloses image processing method for an image recognition using teacher data of a recognition target, the method including: designating a mask designation area which is at least a part of a portion other than a specific characteristic portion in an image of the teacher data of the recognition target; and generating masked teacher data by masking the designated mask designation area of the teacher data of the recognition target, so that variety of teacher data can be increased without any unwilling bias or deviation.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665